DETAILED ACTION
Claims 1-8 and 10-20 are pending in the current application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 8/10/22, with respect to the rejection of claim 1 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Boddam (Pub. No. US 2021/0036925 A1) abstract lines 3-9 [0044] lines 5-9, [0050] lines 1-3 and claim 1 which is able to show being able to replace portions of the monolithic application with microservice and honor the same API contract thus viewed as being functionally similar.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 12, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bagarolo et al. (Pub. No. US 2019/0340059 A1), in view of Scarborough (Patent No. 4,710,872) in view of Rotteler et al. (Pub. No. US 2018/0181685 A1), in view of Frumkin et al. (Patent No. US 8,630,185 B1) and further in view of Boddam (Pub. No. US 2021/0036925 A1).

As to claim 1 and 19 Bagarolo discloses a computer-implemented method comprising: migrating an application to a target cloud infrastructure (Bagarolo [0030] lines 1-5 and lines 22-26; which shows the application can be supported on architecture including that of a cloud computing environment);
modifying the application by: replacing identified source code of a high-cost subgraph of the cost-aware code dependency graph with calls to a generated microservice configured to provide functionality similar to the identified source code (Bagarolo [0006] lines 13-35; which shows being able to replace identified faulty, viewed as high cost code associated with a microservice as faulty code can be viewed as high cost resource utilization as any resources used associated with the faulty code would be used for something not productive/faulty thus can be viewed as high cost where more specific detail of cost dependency graph can be seen specifically disclosed below, with related earlier version of the microservice thus viewed as a similar functionality to what is being replaced ); and
implementing the modified application on one or more virtual machines of the target cloud infrastructure (Bagarolo [0006] lines 13-35, [0045] lines 1-5, [0064] lines 1-4 and [0065] lines 1-7; which shows the use applying of the replaced microservice with it code information that can be on a virtual machine in a cloud infrastructure).

Bagarolo does not specifically disclose generating a cost-aware code dependency graph during execution of the application on the target cloud infrastructure.

However, Scarborough discloses generating a cost-aware code dependency graph during execution of the application on the target cloud infrastructure (Scarborough Col. 7 lines 25-33; which shows forming/generating a code dependency graph that is associated with a cost where it is seen specifically disclosed above that the application can be on a cloud computing environment/infrastructure).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Scarborough showing the cost aware dependency graph, into the code modification of Bagarolo for the purpose of increasing efficiency by helping to identification of cost thus helping to find lowest cost path thus improved resource utilization, as taught by Scarborough Col. 7 lines 25-33.

Bagarolo as modified by Scarborough does not specifically disclose modifying the application by removing unused source code corresponding to unused nodes according to the cost-aware code dependency graph.

However, Rotteler disclose modifying the application by: removing unused source code corresponding to unused nodes according to the cost-aware code dependency graph (Roetteler [0138] lines 1-7; which shows that unused code portion can be removed tied to the dependency graph, where the specifics of the cost aware dependency graph can be seen disclosed specifically above).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Rotteler showing the removing of unused code from the code modification of Bagarolo as modified by Scarborough for the purpose of optimizing information by removal of the unused information, as taught by Rotteler [0138] lines 1-7.

Bagarolo as modified by Scarborough and Rotteler does not specifically disclose where computing cost paths between nodes in the cost aware code dependency graph using Dijkstra algorithm with Fibonacci heads as a priority queue.

However, Frumkin discloses where computing cost paths between nodes in the cost aware code dependency graph using Dijkstra algorithm with Fibonacci heads as a priority queue (Frumkin Col. 7 lines 23-38; which is able to show the specifics of using Dikjstra techniques/algorithms to determine lower cost being nodes/cost paths during traversal, thus viewed as being able to determine cost paths between nodes, utilizing a Fibonacci heap as a priority queue where it is seen in the specifics disclosed above the generation of code dependency graph associated with the cost can together be used to show generation of a cost aware code dependency graph by computing cost path using Dijkstra algorithm with Fibonacci heaps as priority queue).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Frumkin showing the specific cost calculation between nodes, into the cost calculation between nodes of Bagarolo as modified by Scarborough and Rotteler for the purpose of increasing efficiency by being able to lowest cost path, as taught by Frumkin Col. 7 lines 23-38.

Bagarolo as modified by Scarborough, Rotteler and Frumkin does not specifically disclose the specifics that modifying the application by replacing identified source code that is not a microservice of a high-cost subgraph of the cost-aware code dependency graph with calls to a generated microservice configured to provide functionality similar to the identified source code.

However, Boddam discloses the specifics modifying the application by replacing identified source code that is not a microservice of a high-cost subgraph of the cost-aware code dependency graph with calls to a generated microservice configured to provide functionality similar to the identified source code (Boddam abstract lines 3-9 [0044] lines 5-9, [0050] lines 1-3 and claim 1; which is able to show being able to replace portions of the monolithic application with microservice and honor the same API contract thus viewed as being functionally similar where it is seen specifically disclosed above the specifics of showing cost dependency graph and the ability to replace code tied to a high cost of subgraph of the cost aware code dependency graph).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Boddam showing the replacing code with similar function microservice into the replacement of high cost code with microservice of Bagarolo as modified by Scarborough, Rotteler and Frumkin for the purpose of increasing usability by providing individual modules microserverses that can be called and used for each supported operation of the application instead of the whole application, as taught by Boddam [0032] lines 1-8.



As to claim 5, Bagarolo as modified by Scarborough fails to disclose, however Rotteler discloses wherein the unused nodes are nodes that are not used for a predefined amount of execution time (Roetteler [0138] lines 1-7; which shows that unused code portion can be removed tied to the dependency graph, and thus viewed as a time period of it being unused being determined).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Rotteler showing the removing of unused code from the code modification of Bagarolo as modified by Scarborough for the purpose of optimizing information by removal of the unused information, as taught by Rotteler [0138] lines 1-7.


As to claim 6, Bagarolo fails to discloses, however Scarborough discloses wherein replacing the identified source code of high-cost subgraphs of the cost-aware code dependency graph further comprises determining a cost associated with each node in the cost-aware code dependency graph, wherein the cost is representative of an amount of resources utilized during node execution (Scarborough Col. 7 lines 25-33; which shows that the cost associated with the dependency graph look at cost of associated resources for the associated code instructions).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Scarborough showing the cost aware dependency graph, into the code modification of Bagarolo for the purpose of increasing efficiency by helping to identification of cost thus helping to find lowest cost path thus improved resource utilization, as taught by Scarborough Col. 7 lines 25-33.
As to claim 7, Bagarolo fails to disclose, however Scarborough discloses wherein the resources comprise one or more selected from a group consisting of: memory utilized during the node execution, processor (CPU) usage during the node execution, Input/Output (I/O) operations implemented during the node execution, a frequency of node utilization over a predefined time, and duration of the node execution (Scarborough Col. 7 lines 25-33 and Col. 8 lines 1-7; which shows that some of the resource cost looked at associated with the execution includes processor time requested to execute thus viewed as a processor usage during execution).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Scarborough showing the cost aware dependency graph, into the code modification of Bagarolo for the purpose of increasing efficiency by helping to identification of cost thus helping to find lowest cost path thus improved resource utilization, as taught by Scarborough Col. 7 lines 25-33.

As to claim 12, Bagarolo discloses wherein the method is performed by one or more computers according to software that is downloaded to the one or more computers from a remote data processing system (Bagarolo [0090] lines 1-7 and [0091] lines 12-17; which shows that instruction can be on a remote computer and the ability to download those instruction to computing device).

As to claim 14, Bagarolo discloses a system comprising: one or more processors; (Bagarolo [0058] lines 3-8) and
one or more computer-readable storage media storing program instructions which, when executed by the one or more processors, are configured to cause the one or more processors to perform a method comprising (Bagarolo [0057] lines 1-14):
The remaining limitations of the claim are similar to claim 1 above and rejected under the same reasoning

Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bagarolo, Scarborough, Rotteler, Frumkin and Boddam as applied to claims 1 and 14 above, and further in view of Gupta et al. (Pub. No. US 2020/0192994 A1).

As to claims 2 and 15, Bagarolo as modified by Scarborough, Rotteler, Frumkin and Boddam does not specifically disclose wherein the cost-aware code dependency graph is generated using trace functions on the application during the execution and source code analysis of the application.

However, Gupta discloses wherein the cost-aware code dependency graph is generated using trace functions on the application during the execution and source code analysis of the application (Gupta [0096] lines 1-25; which shows the generation of the dependency graph using trace functions and analysis of the program execution events that are associated with the vertices that represent events that occurred during execution of the program that can reflect cost thus showing a cost aware dependency graph).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Gupta showing the specifics of trace creation of the cost aware dependency graph, into the dependency graph information of Bagarolo as modified by Scarborough, Rotteler, Frumkin and Boddam, for the purpose of increasing the effectiveness of the modeling techniques, as taught by Gupta [0001] lines 11-17.

Claims 3-4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bagarolo, Scarborough, Rotteler, Frumkin and Boddam as applied to claims 1 and 14 above, and further in view of Burton et al. (Pub. No. US 2016/0036655 A1).

As to claim 3, Bagarolo as modified by Scarborough, Rotteler, Frumkin and Boddam does not specifically disclose wherein the generated microservice associated with the modified application is executed on a different virtual machine of the target cloud infrastructure relative to the one or more virtual machines implementing the modified application.

However, Burton discloses wherein the generated microservice associated with the modified application is executed on a different virtual machine of the target cloud infrastructure relative to the one or more virtual machines implementing the modified application (Burton [0015] lines 4-15; which shows that application can run on a plurality of VMs where vm may be provision for a service thus viewed that the replaced microservice seen specifically disclosed above may be on its own VM while the rest of the application is on other VMs).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Burton, showing the plurality of vms associated with application services, into the application services of Bagarolo as modified by Scarborough, Rotteler, Frumkin and Boddam for the purpose of increasing usability by providing for user desired modifications, as taught by Burton [0015] lines 4-15.

As to claim 4, Bagarolo as modified by Scarborough, Rotteler, Frumkin and Boddam fails to disclose, however Burton disclose  wherein the different virtual machine is associated with a distinct set of resources adapted for the generated microservice relative to resources of the one or more virtual machines implementing the modified application (Burton [0015] lines 4-15; which shows that virtual machine that is associated with a service can have modified/distinct virtual resources thus viewed that the different vm can have its own set of modified resources according to user desirability).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Burton, showing the plurality of vms associated with application services, into the application services of Bagarolo as modified by Scarborough, Rotteler, Frumkin and Boddam for the purpose of increasing usability by providing for user desired modifications, as taught by Burton [0015] lines 4-15.

As to claim 16 Bagarolo as modified by Scarborough, Rotteler, Frumkin and Boddam fail to disclose, however Burton discloses wherein the generated microservice associated with the modified application is executed on a different virtual machine of the target cloud infrastructure relative to the one or more virtual machines implementing the modified application (Burton [0015] lines 4-15; which shows that application can run on a plurality of VMs where vm may be provision for a service thus viewed that the replaced microservice seen specifically disclosed above may be on its own VM while the rest of the application is on other VMs), and 
wherein the different virtual machine is associated with a distinct set of resources adapted for the generated microservice relative to resources of the one or more virtual machines implementing the modified application (Burton [0015] lines 4-15; which shows that virtual machine that is associated with a service can have modified/distinct virtual resources thus viewed that the different vm can have its own set of modified resources according to user desirability).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Burton, showing the plurality of vms associated with application services, into the application services of Bagarolo as modified by Scarborough, Rotteler, Frumkin and Boddam for the purpose of increasing usability by providing for user desired modifications, as taught by Burton [0015] lines 4-15

Claim 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bagarolo, Scarborough, Rotteler, Frumkin and Boddam as applied to claims 1 and 14 above, and further in view of Alicherry et al (Patent No. US 6,842,723 B2).

As to claim 8 Bagarolo as modified by Scarborough, Rotteler, Frumkin and Boddam does not specifically disclose wherein replacing the identified source code of high-cost subgraphs of the cost-aware code dependency graph further comprises converting node costs in the cost-aware code dependency graph to edge costs by assigning a respective cost of a respective node to each edge directed to the respective node.

However, Alicherry discloses wherein replacing the identified source code of high-cost subgraphs of the cost-aware code dependency graph further comprises converting node costs in the cost-aware code dependency graph to edge costs by assigning a respective cost of a respective node to each edge directed to the respective node (Alicherry Col. 12 lines 54-59 and claim 1; which shows being able to assign cost to edges in graph based on associated node cost thus viewed that each edge tied to an associated node would be associated with its nodes cost).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Alicherry showing the edge cost determination, into the cost dependency graph information of Bagarolo as modified by Scarborough, Rotteler, Frumkin and Boddam for the purpose of increasing usability by providing more options for cost calculations, as taught by Alicherry Col. 12 lines 54-59 and Claim 1.

As to claim 17,  Bagarolo as modified by Scarborough, Rotteler, Frumkin and Boddam fails to disclose, however Alicherry discloses wherein replacing the identified source code of high-cost subgraphs of the cost-aware code dependency graph further comprises converting node costs in the cost-aware code dependency graph to edge costs by assigning a respective cost of a respective node to each edge directed to the respective node (Alicherry Col. 12 lines 54-59 and claim 1; which shows being able to assign cost to edges in graph based on associated node cost thus viewed that each edge tied to an associated node would be associated with its nodes cost); and
computing cost paths between nodes in the cost-aware code dependency graph using the Dijkstra algorithm with Fibonacci heaps as the priority queue (Alicherry Col. 7 lines 13-27; which shows applying a shortest path algorithm to determine associated cost of paths where the specifics of the cost being calculated using a Dijkstra algorithm with Fibonacci heaps as the priority queue are seen specifically disclosed above).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Alicherry showing the edge cost determination, into the cost dependency graph information of Bagarolo as modified by Scarborough, Rotteler, Frumkin and Boddam for the purpose of increasing usability by providing more options for cost calculations, as taught by Alicherry Col. 12 lines 54-59 and Claim 1.

Claims 10-11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bagarolo, Scarborough, Rotteler, Frumkin and Boddam as applied to claim 1 above, and further in view of Aktas et al. (Pub. No. US 2015/0180883 A1)

As to claim 10, Bagarolo discloses wherein replacing the identified source code of high-cost subgraphs of the cost-aware code dependency graph with calls to the generated microservice further comprises: creating the generated microservice based on a highest-cost subgraph (Bagarolo [0006] lines 13-35; which shows being able to replace the high cost faulty microservice with an earlier version thus viewed that the earlier version of the high cost faulty microservice has been created for it to be used);
replacing first source code associated with the highest-cost subgraph with the generated microservice (Bagarolo [0006] lines 13-35; which shows being able to replace identified faulty, viewed as high cost code associated with a microservice as faulty code can be viewed as high cost resource utilization as any resources used associated with the faulty code would be used for something not productive/faulty thus can be viewed as high cost where more specific detail of cost dependency graph can be seen specifically disclosed below, with related earlier version of the microservice thus viewed as a similar functionality to what is being replaced);
identifying a second subgraph with a similarity to the highest-cost subgraph (Bagarolo [0006] lines 13-35; which shows the ability to identify faults thus a second fault identified would be viewed as similar to other faulty high host portions, the specifics of cost associated with the dependency graph can be seen specifically disclosed above); and
replacing second source code associated with the second subgraph with the generated microservice (Bagarolo [0006] lines 13-35; which shows being able to replace identified faulty, viewed as high cost code associated with a microservice as faulty code can be viewed as high cost resource utilization as any resources used associated with the faulty code would be used for something not productive/faulty thus can be viewed as high cost where more specific detail of cost dependency graph can be seen specifically disclosed below, with related earlier version of the microservice thus viewed as a similar functionality to what is being replaced).

Bagarolo as modified by Scarborough, Rotteler, Frumkin and Boddam does not specifically disclose identifying second subgraph with a similarity above a threshold.

However, Aktas discloses identifying second subgraph with a similarity above a threshold (Aktas [0021[ lines 8-12; which shows being able to use graph isomorphism algorithms to determine graph similarity thus viewed as an implied threshold comparison in determination of similarity).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Aktas showing the use of isomorphism for graph classification into the dependency graph information of Bagarolo as modified by Scarborough, Rotteler, Frumkin and Boddam for the purpose of increasing usability by helping to determining graph similarity, as taught by Aktas [0021] lines 8-12.

As to claim 11, Bagarolo as modified by Scarborough, Rotteler, Frumkin and Boddam fails to disclose, however Aktas discloses wherein identifying the second subgraph with the similarity above the threshold is based on an approximate graph isomorphism algorithm (Aktas [0021] lines 8-12; which shows being able to use graph isomorphism algorithms to groups graphs based on similarity).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Aktas showing the use of isomorphism for graph classification into the dependency graph information of Bagarolo as modified by Scarborough, Rotteler, Frumkin and Boddam for the purpose of increasing usability by helping to determining graph similarity, as taught by Aktas [0021] lines 8-12.

As to claim 18, Bagarolo discloses wherein replacing the identified source code of high-cost subgraphs of the cost-aware code dependency graph with calls to the generated microservice further comprises:
creating the generated microservice based on a highest-cost subgraph (Bagarolo [0006] lines 13-35; which shows being able to replace the high cost faulty microservice with an earlier version thus viewed that the earlier version of the high cost faulty microservice has been created for it to be used);
replacing first source code associated with the highest-cost subgraph with the generated microservice (Bagarolo [0006] lines 13-35; which shows being able to replace identified faulty, viewed as high cost code associated with a microservice as faulty code can be viewed as high cost resource utilization as any resources used associated with the faulty code would be used for something not productive/faulty thus can be viewed as high cost where more specific detail of cost dependency graph can be seen specifically disclosed below, with related earlier version of the microservice thus viewed as a similar functionality to what is being replaced);
identifying a second subgraph with a similarity to the highest-cost subgraph (Bagarolo [0006] lines 13-35; which shows the ability to identify faults thus a second fault identified would be viewed as similar to other faulty high host portions, the specifics of cost associated with the dependency graph can be seen specifically disclosed above); and
replacing second source code associated with the second subgraph with the generated microservice (Bagarolo [0006] lines 13-35; which shows being able to replace identified faulty, viewed as high cost code associated with a microservice as faulty code can be viewed as high cost resource utilization as any resources used associated with the faulty code would be used for something not productive/faulty thus can be viewed as high cost where more specific detail of cost dependency graph can be seen specifically disclosed below, with related earlier version of the microservice thus viewed as a similar functionality to what is being replaced).

Bagarolo as modified by Scarborough, Rotteler, Frumkin and Boddam do not specifically disclose identifying the similarity above the threshold is based on an approximate graph isomorphism algorithm,

However, Aktas discloses wherein identifying the similarity above the threshold is based on an approximate graph isomorphism algorithm (Aktas [0021] lines 8-12; which shows being able to use graph isomorphism algorithms to groups graphs based on similarity).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Aktas showing the use of isomorphism for graph classification into the dependency graph information of Bagarolo as modified by Scarborough, Rotteler, Frumkin and Boddam for the purpose of increasing usability by helping to determining graph similarity, as taught by Aktas [0021] lines 8-12.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bagarolo, Scarborough, Rotteler, Frumkin and Boddam as applied to claim 12 above, and further in view of Eliahu et al. (Pub. No. US 2016/0005016 A1).

As to claim 13, Bagarolo as modified by Scarborough, Rotteler, Frumkin and Boddam does not specifically disclose metering a usage of the software; and generating an invoice based on metering the usage.

However, Eliahu disclose metering a usage of the software (Eliahu [0010] lines 1-3; which shows being able to provide for metered usage of software); and
generating an invoice based on metering the usage (Eliahu [0010] lines 18-23; which shows the ability to generate an invoice associated with the usage).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Eliahu showing the metering of software, into the cost associated with software of Bagarolo as modified by Scarborough, Rotteler, Frumkin and Boddam for the purpose for efficient solutions to license software, as taught by Eliahu [0009] lines 1-9.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bagarolo, Scarborough, Rotteler, Frumkin and Boddam as applied to claim 19 above, and further in view of Aktas et al. (Pub. No. US 2015/0180883 A1) and Alicherry et al (Patent No. US 6,842,723 B2).

As to claim 20, Bagarolo discloses wherein replacing the identified source code of high-cost subgraphs of the cost-aware code dependency graph with calls to the generated microservice further comprises: creating the generated microservice based on a highest-cost subgraph (Bagarolo [0006] lines 13-35; which shows being able to replace the high cost faulty microservice with an earlier version thus viewed that the earlier version of the high cost faulty microservice has been created for it to be used);
replacing first source code associated with the highest-cost subgraph with the generated microservice (Bagarolo [0006] lines 13-35; which shows being able to replace identified faulty, viewed as high cost code associated with a microservice as faulty code can be viewed as high cost resource utilization as any resources used associated with the faulty code would be used for something not productive/faulty thus can be viewed as high cost where more specific detail of cost dependency graph can be seen specifically disclosed below, with related earlier version of the microservice thus viewed as a similar functionality to what is being replaced);
identifying a second subgraph with a similarity to the highest-cost subgraph (Bagarolo [0006] lines 13-35; which shows the ability to identify faults thus a second fault identified would be viewed as similar to other faulty high host portions, the specifics of cost associated with the dependency graph can be seen specifically disclosed above); and
replacing second source code associated with the second subgraph with the generated microservice (Bagarolo [0006] lines 13-35; which shows being able to replace identified faulty, viewed as high cost code associated with a microservice as faulty code can be viewed as high cost resource utilization as any resources used associated with the faulty code would be used for something not productive/faulty thus can be viewed as high cost where more specific detail of cost dependency graph can be seen specifically disclosed below, with related earlier version of the microservice thus viewed as a similar functionality to what is being replaced).

Bagarolo as modified by Scarborough, Rotteler, Frumki and Boddam do not specifically disclose identifying the similarity above the threshold is based on an approximate graph isomorphism algorithm.

However, Aktas discloses wherein identifying the similarity above the threshold is based on an approximate graph isomorphism algorithm (Aktas [0021] lines 8-12; which shows being able to use graph isomorphism algorithms to groups graphs based on similarity).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Aktas showing the use of isomorphism for graph classification into the dependency graph information of Bagarolo as modified by Scarborough, Rotteler, Frumkin and Boddam for the purpose of increasing usability by helping to determining graph similarity, as taught by Aktas [0021] lines 8-12.

Bagarolo as modified by Scarborough, Rotteler, Frumkin, Boddam and Aktas does not specifically disclose converting node costs in the cost-aware code dependency graph to edge costs by assigning a respective cost of a respective node to each edge directed to the respective node; computing cost paths between nodes in the cost-aware code dependency graph using the Dijkstra algorithm with Fibonacci heaps as the priority queue.

However, Alicherry discloses converting node costs in the cost-aware code dependency graph to edge costs by assigning a respective cost of a respective node to each edge directed to the respective node (Alicherry Col. 12 lines 54-59 and claim 1; which shows being able to assign cost to edges in graph based on associated node cost thus viewed that each edge tied to an associated node would be associated with its nodes cost); and
computing cost paths between nodes in the cost-aware code dependency graph using the Dijkstra algorithm with Fibonacci heaps as the priority queue (Alicherry Col. 7 lines 13-27; which shows applying a shortest path algorithm to determine associated cost of paths where it is seen specifically disclosed the specifics of using a Dijkstra algorithm with Fibonacci heaps as the priority queue can be seen specifically disclosed above).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Alicherry showing the edge cost determination, into the cost dependency graph information of Bagarolo as modified by Scarborough, Rotteler, Frumkin, Boddam and Aktas for the purpose of increasing usability by providing more options for cost calculations, as taught by Alicherry Col. 12 lines 54-59 and Claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD F WHEATON whose telephone number is (571)270-1779. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADFORD F WHEATON/Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193